Action to recover damages for personal injuries. The defendant’s bus had partially passed the cab of the plaintiff’s truck and had come to a stop. The plaintiff emerged from the cab of his truck close to the side of- the bus and was injured when the bus proceeded into the bus stop. Judgment entered on the verdict of a jury in favor of the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. There was error in instructing the jury on the rule of contributory negligence which would require a new trial; but the case should not have been submitted to the jury because there was no proof of negligence on the part of the defendant. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.